MOORE, Circuit Judge
(dissenting).
I would grant the petition to amend. Although the appeal is moot by reason of William Lynch’s death, the proper procedure indicated by the Supreme Court in United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36, and recently by this court in Bodkin v. United States, 2 Cir., 1959, 266 *302F.2d 55, 56, in nay opinion is to dismiss the appeal, vacate the district court’s judgment and remand with directions to dismiss.. I would adopt this procedure.